                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DIXIE LEE PERSON                                                            PLAINTIFF

v.                          CASE NO. 3:19-CV-00351 BSM

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC. et al.                                            DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of April 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
